     Case 21-21820-JAD              Doc 5-1 Filed 08/16/21 Entered 08/16/21 15:44:12                      Desc BNC
                                    PDF Notice: Notice Recipients Page 1 of 1
                                                    Notice Recipients
District/Off: 0315−2                      User: dkam                            Date Created: 8/17/2021
Case: 21−21820−JAD                        Form ID: pdf900                       Total: 11


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Dennis J. Spyra         attorneyspyra@dennisspyra.com
                                                                                                          TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Lacy F. Richardson     1501 Library Street      McKeesport, PA 15132
jdb         Regina L. Richardson      1501 Library Street     McKeesport, PA 15132
15403001 Barclays Bank Delaware         P.O. Box 8803        Wilmington, DE 19899
15403002 Carrington Mortgage         15 Enterprise Street     Aliso Viejo, CA 92656
15403003 Huntington National Bank         P.O. Box 1558       Columbus, OH 43216
15403004 Specialized Loan Servicing        8742 Lucent Blvd.       Littleton, CO 80129
15403005 Well Fargo Dealer Services        P.O. Box 10709       Raleigh, NC 27605
15403006 Wyndham Vacation           10750 W. Charleston Blvd.       Las Vegas, NV 89135
                                                                                                          TOTAL: 8
